Case 2:19-cr-00393-RJS-DBP Document 116 Filed 02/05/21 PageID.364 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT

                     DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,
                                                   Case No. 2:19-cr-00393-RJS
                     Plaintiff,
                                                   ORDER GRANTING MOTION TO
       vs.                                         CONTINUE AND EXCLUDING
                                                   TIME FROM SPEEDY TRIAL ACT
HUBERT IVAN UGARTE and RYAN                        COMPUTATION
MOWER,
                                                   JUDGE ROBERT J. SHELBY
                     Defendants.



   This matter is currently set for jury trial on February 22, 2021. Counsel for the United

States filed a written motion requesting that the trial be continued and that time be

excluded from computation under the Speedy Trial Act. Both defense counsel stipulate

to the motion to continue. The Court is currently not conducting jury trials due to the

Covid-19 pandemic. See General Order 20-033, referencing several previous General

Orders of the Court. The motion having been made and good cause appearing, the Court

makes the following findings:

   1. The defendants were charged by Indictment on October 24, 2019. They were

       arraigned on October 30, 2019 and on November 4, 2019. A trial date was set and

       the case has been continued for status conferences on previous occasions. The

       current trial date is February 22, 2021.

   2. Defendant Ugarte is in custody on this case for violating conditions of release and
Case 2:19-cr-00393-RJS-DBP Document 116 Filed 02/05/21 PageID.365 Page 2 of 5




      is also being held in case number 2:20-cr-00214. That case is currently set for a

      status conference on April 27, 2021.

   3. Counsel for both Defendant Ugarte and Defendant Mower concur in the United

      States request for a continuance.

   4. The impact of the current pandemic has affected this case and the ability to meet

      with clients, impaired both the United States and the defendants in their ability to

      prepare for trial and meet with witnesses and to negotiate effectively a potential

      resolution of the case.

   5. Additionally, a continuance is appropriate and consistent with the General Orders

      for the District of Utah regarding the continuance of jury trials due to the

      pandemic. See District of Utah’s General Orders 20-008, 20-009, 20-012, 20-017,

      20-020, 20-021 and 20-033 regarding the Coronavirus Pandemic, On April 28,

      2020 and then again on June 15, 2020, July 29, 2020, August 26, 2020, October

      29, 2020 and once again on December 28, 2020, General Orders were entered

      continuing all civil and criminal jury trials pending further order of the Court.

      Originally, on March 13, the court entered a General Order imposing health and

      travel-related limitations on access to court facilities. D. Ut. General Order No.

      20-008, In the Matter of Restrictions on Courthouse Entry during the Coronavirus

      (COVID-19) Pandemic. These orders were “[c]onsistent with the Center for

      Disease Control and Prevention (CDC) Interim Guidance for Businesses and

      Employers and the Utah Department of Health recommended strategies[.]” D. Ut.

      General Order No. 20-008 at 1. In the April 28, 2020 order, the it was noted that


                                          Page 2 of 5
Case 2:19-cr-00393-RJS-DBP Document 116 Filed 02/05/21 PageID.366 Page 3 of 5




      “President Trump’s March 13, 2020 National Emergency declaration remains in

      effect [and] Utah remains in a state of emergency under Governor Herbert’s

      declaration.” D. Ut. General Order No. 20-012 at 2. This Court as Chief Judge

      for the District based the decision to continue jury trials and other related

      deadlines on “the unprecedented severity of the risks presented by the national and

      local emergency to the public, litigants, counsel, court employees, agencies that

      support the courts, and judges . . .” Id. at 3. In the October 29, 2020 order the

      Court stated, “Overall, the daily number of reported new infections is generally

      increasing again both in Utah and throughout the United States.” D.Ut. Gen.

      Order 20-020 at 2. While things have been improving recently, the Court is still at

      Phase 1 and the COVID risk continues to this date.

   6. Given the grave public-health concerns reflected in this court’s recent general

      orders, and given the additional facts set forth in this order, the ends of justice

      served by the continuance outweigh the best interest of the public and the

      defendants in a speedy trial.

   7. Pursuant to 18 U.S.C. § 3161(h)(7)(B)(i) and DUCrimR 12-1(h), failure to grant a

      continuance would likely result in a miscarriage of justice because without the

      additional time to prepare, the defendants will not adequately be able to confront

      the evidence against them, meet and confer with counsel, conduct additional

      investigation, and review the discovery, nor will the United States be able to

      effectively prepare witnesses for trial and present its case, taking into account due

      diligence.


                                         Page 3 of 5
Case 2:19-cr-00393-RJS-DBP Document 116 Filed 02/05/21 PageID.367 Page 4 of 5




   8. The United States having requested a continuance and defendants concurring in

       the request, the Court hereby finds that a continuance is appropriate and the

       scheduling of this case is best handled by setting a status conference in order to

       then set a jury trial date once jury trials resume in the District.

   9. The Court finds that based on the now existing General Order, 20-033, discussed

       above, the defendants’ discovery review and both parties trial preparation needs, it

       is unreasonable to expect counsel to prepare for trial proceedings or to effectively

       negotiate a settlement of the case within the time limits of 18 U.S.C. § 3161.

   10. The Court finds that the defendants will not be prejudiced by the continuance.

       The ends of justice served by the granting of the continuance outweigh the

       interests of the public and the defendants in a speedy trial. 18 U.S.C. §

       3161(h)(7)(A).

   11. The time from the motion until the date of the next scheduled status conference to

       be held on________________,
                 5/13/2021 at 2:00 pm is to be excluded under the Speedy Trial Act.




                                           ORDER

       It is hereby ORDERED that the matter is continued at the request of the United

States and defendants Ugarte and Mower and the setting of a trial date is to be

rescheduled at a status conference. The status conference in this case is scheduled for

____________,
 May 13       2021, at _______________.
                         2:00 p.m.      At that time a trial setting will be made, if

the then existing General Order allows, unless the parties make an adequate showing that

more time is needed to prepare their case.


                                           Page 4 of 5
Case 2:19-cr-00393-RJS-DBP Document 116 Filed 02/05/21 PageID.368 Page 5 of 5




      It is further ORDERED that the time between the date of this order, and the new

                                                          5/13/2021
trial date to be scheduled at a status conference set for ______________, be excluded

from the Speedy Trial Act computation as described in 18 U.S.C. § 3161.

                  4th
      DATED this _______ day of February, 2021.

                                                 BY THE COURT:


                                                 ROBERT J. SHELBY
                                                 United States District Judge




                                        Page 5 of 5
